Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on June 30, 2022, which claims 2-20 have been presented for examination.  Claim 1 has been canceled.  Claims 2-20 are pending, of which claim 2, claim 9 and claim 15 are in independent form.
Priority
3.	The instant application is a CON of 17/008,029 08/31/2020 PAT 11,514,205.  17/008,029 is a CON of 16/166,885 (PAT 10,762,250) which filed on 10/22/2018.  The application 16/166,885 has PRO 62/614,870 which filed on 01/08/2018. The application 16/166,885 has PRO 62/614,857 which filed on 01/08/2018.
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,514,205. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,514,205 teaches includes all the features of claim 2 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
6.	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,514,205. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,514,205 teaches includes all the features of claim 9 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
7.	Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,514,205. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,514,205 teaches includes all the features of claim 15 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
Instant Application 17/008,029
Patent No. 11,514,205
2. (New) A method implemented using a system comprising an interpreter module configured to execute an interpreter framework for generating geospatial data files, the method comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; 
interpreting data values of a first layer of the drawing file, comprising: 
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer; 
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and
 automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the drawing file is a drawing exchange format (DXF) file; and
 generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values, wherein generating the geospatial data file comprises: 
generating a geospatial JavaScript Object Notation (geoJSON) drawing file configured to graphically render a floorplan of the DXF file, wherein the physical item is included in the floorplan of the DXF file.
1. A method implemented using a system comprising an interpreter module configured to execute an interpreter framework for generating geospatial data files, the method comprising:

obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items;

interpreting data values of a first layer of the drawing file, comprising:

extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer;

for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and
automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the interpreter framework executed by the interpreter module is a computer-based file conversion process that enables different arrangements of data representations in the first layer of the drawing file to be automatically converted and rendered for viewing in a geoJSON format; and


generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values.

Claim 3
See claim 2
Claim 4
See claim 3
Claim 5
See claim 4
Claim 6
See claim 5
Claim 7
See claim 6
Claim 8
See claim 7
9. (New) A system that includes an interpreter module configured to execute an interpreter framework for generating geospatial data files, the system comprising a processing device and a non-transitory machine-readable storage device storing instructions that are executable by the processing device to cause performance of operations comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; 
interpreting data values of a first layer of the drawing file, comprising: 
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer; 
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and 
automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the drawing file is a drawing exchange format (DXF) file; and 
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values, wherein generating the geospatial data file comprises:
 generating a geospatial JavaScript Object Notation (geoJSON) drawing file configured to graphically render a floorplan of the DXF file, wherein the physical item is included in the floorplan of the DXF file.
8. A system that includes an interpreter module configured to execute an interpreter framework for generating geospatial data files, the system comprising a processing device and a non-transitory machine-readable storage device storing instructions that are executable by the processing device to cause performance of operations comprising:
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items;

interpreting data values of a first layer of the drawing file, comprising:
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer;
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and

automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the interpreter framework executed by the interpreter module is a computer-based file conversion process that enables different arrangements of data representations in the first layer of the drawing file to be automatically converted and rendered for viewing in a geoJSON format; and


generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values.

Claim 10
See claim 9
Claim 11
See claim 10
Claim 12
See claim 11
Claim 13
See claim 12
Claim 14
See claim 13
15. (New) A non-transitory machine-readable storage device storing instructions for generating geospatial data files using an interpreter module, the instructions being executable by a processing device to cause performance of operations comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items;
 interpreting data values of a first layer of the drawing file, comprising: extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer;
 for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and
 automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the drawing file is a drawing exchange format (DXF) file; and
 generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values, wherein generating the geospatial data file comprises: 
generating a geospatial JavaScript Object Notation (geoJSON) drawing file configured to graphically render a floorplan of the DXF file, wherein the physical item is included in the floorplan of the DXF file.
14. A non-transitory machine-readable storage device storing instructions for generating geospatial data files using an interpreter module, the instructions being executable by a processing device to cause performance of operations comprising:
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items;

interpreting data values of a first layer of the drawing file, comprising:
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer;
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and
automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the interpreter framework executed by the interpreter module is a computer-based file conversion process that enables different arrangements of data representations in the first layer of the drawing file to be automatically converted and rendered for viewing in a geoJSON forma; and



generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values.

Claim 16
See claim 15
Claim 17
See claim 16
Claim 18
See claim 17
Claim 19
See claim  14
Claim 20
See claim 14


8.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,762,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,762,250 teaches includes all the features of claim 2 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
9.	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,762,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,762,250 teaches includes all the features of claim 9 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
10.	Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,762,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent No. 10,762,250 teaches includes all the features of claim 15 of the instant application.  Both claims teach a space profile interpreter framework.  This is a non-statutory double patenting rejection.  
Instant Application 17/008,029
Patent No. 10,762,250
2. (New) A method implemented using a system comprising an interpreter module configured to execute an interpreter framework for generating geospatial data files, the method comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; 
interpreting data values of a first layer of the drawing file, comprising: 
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer; for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and
 automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the drawing file is a drawing exchange format (DXF) file; and
 generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values, wherein generating the geospatial data file comprises: 
generating a geospatial JavaScript Object Notation (geoJSON) drawing file configured to graphically render a floorplan of the DXF file, wherein the physical item is included in the floorplan of the DXF file.
1. A computer-implemented method, comprising:
receiving, at an interpreter module of a computing system, a first drawing file comprising multiple respective data sections;
storing the first drawing file in a memory accessible by the interpreter module;
automatically processing, using the interpreter module, contents of the first drawing file after storing the first drawing file in the memory, wherein the interpreter module processes the first drawing file independent of the application interface used to generate the first drawing file;
in response to processing the contents, identifying, by the interpreter module, each of the respective data sections of the first drawing file and individual layers of the drawing file in each data;
for each of the respective data sections:
parsing, by the interpreter module, information for digitally rendering a real-world entity as a geographic structure based on data encoded at one or more of the individual layers included in the data section;
extracting, from distinct data objects of the one or more individual layers, raw numerical values that represent the data encoded at the one or more individual layers; and
generating, by the interpreter module, a second drawing file based on raw numerical values extracted for each of the respective data sections, the second drawing file comprising encoded data for rendering at least one digital geographic structure that depicts the real-world entity represented by data for the one or more individual layers.

Claim 3
See claim 2
Claim 4
See claim 3
Claim 5
See claim 4
Claim 6
See claim 5
Claim 7
See claim 6
Claim 8
See claim 7
9. (New) A system that includes an interpreter module configured to execute an interpreter framework for generating geospatial data files, the system comprising a processing device and a non-transitory machine-readable storage device storing instructions that are executable by the processing device to cause performance of operations comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; 
interpreting data values of a first layer of the drawing file, comprising: 
extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer; 
for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and 
automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the drawing file is a drawing exchange format (DXF) file; and 
generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values, wherein generating the geospatial data file comprises:
 generating a geospatial JavaScript Object Notation (geoJSON) drawing file configured to graphically render a floorplan of the DXF file, wherein the physical item is included in the floorplan of the DXF file.
14. A computing system, comprising:
one or more processing devices;
one or more machine-readable storage devices for storing instructions that are executable by the one or more processing devices to cause performance of operations comprising:
receiving, at an interpreter module of a computing system, a first drawing file comprising multiple respective data sections;
storing the first drawing file in a memory accessible by the interpreter module;
automatically processing, using the interpreter module, contents of the first drawing file after storing the first drawing file in the memory wherein the interpreter module processes the first drawing file independent of the application interface used to generate the first drawing file;
in response to processing the contents, identifying, by the interpreter module, each of the respective data sections of the first drawing file and individual layers of the drawing file in each data section;
for each of the respective data sections:
parsing, by the interpreter module, information for digitally rendering a real-world entity as a geographic structure based on data encoded at one or more of the individual layers included in the data section;
extracting, from distinct data objects of the one or more individual layers, raw numerical values that represent the data encoded at the one or more individual layers; and
generating, by the interpreter module, a second drawing file based on raw numerical values extracted for each of the respective data sections, the second drawing file comprising encoded data for rendering at least one digital geographic structure that depicts the real-world entity represented by data for the one or more individual layers.

Claim 10
See claim 15
Claim 11
See claim 16
Claim 12
See claim 17
Claim 13
See claim 18
Claim 14
See claim 19
15. (New) A non-transitory machine-readable storage device storing instructions for generating geospatial data files using an interpreter module, the instructions being executable by a processing device to cause performance of operations comprising: 
obtaining a drawing file comprising a plurality of layers, each of the plurality of layers comprising data values used to digitally render physical items; interpreting data values of a first layer of the drawing file, comprising: extracting each data value that represents a dimensional coordinate of an entity record that corresponds to a physical item of the first layer;
 for each data value that represents the dimensional coordinate, converting the data value to a geospatial file format to obtain a set of geospatial values; and
 automatically interpreting the data values irrespective of a manner in which data structures, that use the data values to define representations of physical items of the first layer, are arranged within the drawing file, wherein the drawing file is a drawing exchange format (DXF) file; and
 generating, based on the set of geospatial values, a geospatial data file having the geospatial file format, wherein the geospatial data file is configured to digitally render the physical item using the set of geospatial values, wherein generating the geospatial data file comprises: 
generating a geospatial JavaScript Object Notation (geoJSON) drawing file configured to graphically render a floorplan of the DXF file, wherein the physical item is included in the floorplan of the DXF file.
22. One or more machine-readable storage devices for storing instructions that are executable by one or more processing devices to cause performance of operations comprising:
receiving, at an interpreter module of a computing system, a first drawing file comprising multiple respective data sections;
storing the first drawing file in a memory accessible by the interpreter module;
automatically processing, using the interpreter module, contents of the first drawing file after storing the first drawing file in the memory, wherein the interpreter module processes the first drawing file independent of the application interface used to generate the first drawing file;
in response to processing the contents, identifying, by the interpreter module, each of the respective data sections of the first drawing file and individual layers of the drawing file in each data section;
for each of the respective data sections:
parsing, by the interpreter module, information for digitally rendering a real-world entity as a geographic structure based on data encoded at one or more of the individual layers included in the data section;
extracting, from distinct data objects of the one or more individual layers, raw numerical values that represent the data encoded at the one or more individual layers; and
generating, by the interpreter module, a second drawing file based on raw numerical values extracted for each of the respective data sections, the second drawing file comprising encoded data for rendering at least one digital geographic structure that depicts the real-world entity represented by data for the one or more individual layers.

Claim 16
See claim 22
Claim 17
See claim 22
Claim 18
See claim 22
Claim 19
See claim 22
Claim 20
See claim 22


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199